 


109 HR 3582 IH: Child Abuse Reform and Enforcement Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3582 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Ney (for himself, Mr. Al Green of Texas, Mr. Bonner, Mr. Gilchrest, Mr. Burton of Indiana, Mr. Kuhl of New York, Mr. Wilson of South Carolina, Mr. Chabot, Mr. Jenkins, Mr. Smith of New Jersey, Mr. Wexler, Mr. Nadler, Mr. Boustany, Mr. Weldon of Pennsylvania, Mr. Simpson, Mr. Weiner, Mr. Hastings of Florida, and Mr. Filner) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To promote the improvement of information on, and protections against, child sexual abuse. 
 
 
1.Short titleThis Act may be cited as the Child Abuse Reform and Enforcement Act of 2005 or CARE Act of 2005. 
IWithholding and redistribution of certain State child protection funds 
101.Withholding and redistribution of State funds 
(a)Child abuse prevention and treatment ActBeginning 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall reduce, by 25 percent, the allocation to a State for a fiscal year under title I of the Child Abuse Prevention and Treatment Act that does not meet each of the requirements of title II of this Act. 
(b)National Child Protection Act of 1993Beginning 1 year after the date of the enactment of this Act, the Attorney General shall reduce, by 25 percent, amounts under a grant under section 4(b) of the National Child Protection Act of 1993 to a State for a fiscal year that does not meet each of the requirements of title II of this Act. 
(c)Redistribution of fundsThe Attorney General shall, using funds withheld under this section and amounts appropriated pursuant to the authorization of appropriations under section 102, provide grants to States that meet the requirements of title II of this Act. A grant made under this subsection shall be used— 
(1)for the computerization of data and criminal history files for purposes of title II of this Act; 
(2)for the improvement of existing data and computerized criminal history files for purposes of title II of this Act; and 
(3)to assist the State in the transmittal of data and criminal records to, or the indexing of data and criminal history records in, the national data and criminal history systems for purposes of title II of this Act. 
102.Authorization of appropriations for additional funding grants for the improvement of child abuse crime informationThere are authorized to be appropriated for additional grants under section 101(c) $50,000,000 for each of the fiscal years 2006 through 2009. 
IIChild sexual abuse protection and sentencing reform 
201.Requirement to equalize sentencing requirements for intrafamilial and extrafamilial child sexual abuse 
(a)State study of laws regarding intrafamilial and extrafamilial child sexual abuseA State meets the requirements of this subsection if, not later than 1 year after the date of enactment of this Act, the State— 
(1)has studied the laws in the State that apply to intrafamilial and extrafamilial sexual abuse of children; and 
(2)has examined, at a minimum— 
(A)issues concerning differences in laws applicable to intrafamilial and extrafamilial child sexual abuse; 
(B)issues concerning disparities in charging and sentencing perpetrators of child sexual abuse, resulting from differences in applicable laws; and 
(C)issues concerning legislative actions necessary to equalize charging and sentencing of perpetrators of sexual abuse without regard to familial relationship of perpetrator to child victim. 
(b)Report to the Attorney GeneralA State meets the requirements of this subsection if the State submits to the Attorney General a report that contains the results of the study conducted under subsection (a). 
(c)Legislative actions to equalize sentencing requirements 
(1)In generalExcept as provided in paragraph (2), a State meets the requirements of this subsection if, not later than 1 year after the date of enactment of this Act, the State has implemented legislative actions necessary to equalize charging and sentencing of perpetrators of sexual abuse without regard to familial relationship of perpetrator to child victim. 
(2)ExceptionThe Attorney General may provide for an extension of the 1-year time requirement in paragraph (1) for any State if the Attorney General determines that State legislation (other than legislation appropriating funds) is required to meet the additional requirements imposed by this Act. 
202.Requirement to gather information on sexual abuse of childrenA State meets the requirements of this section if the State— 
(1)compiles and analyzes data relating to intrafamilial and extrafamilial sexual abuse of children; 
(2)promotes regulations requiring the gathering of such data by State courts and State agencies for compilation and analysis purposes; 
(3)provides, on an annual basis, to the Attorney General, the Secretary of Health and Human Services, and the Bureau of Justice Statistics a report containing the data referred to in paragraph (1) and a description of the regulations referred to in paragraph (2). 
 
